Citation Nr: 0527336	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  98-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his doctor


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

A Travel Board hearing was held in July 2002, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  



FINDINGS OF FACT

1.  Labile blood pressure existed prior to the veteran's 
entrance onto active duty and did not chronically increase in 
severity during service or as a result of service.  

2.  A chronic cardiovascular disability, including labile 
blood pressure, did not originate during active military 
service.  



CONCLUSION OF LAW

A cardiovascular disability, including labile blood pressure 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002). Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the veteran of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if he did not desire the RO to obtain the 
evidence on his behalf.  See, e.g., the correspondence 
addressed to the veteran by the RO dated in March 2004.  In 
this letter, the RO specifically informed the veteran of the 
current status of his claim and of the evidence already of 
record in support of the claim, and of what the evidence must 
show in order to support the claim.  The veteran was also 
asked to inform the RO of any additional evidence or 
information which he thought would support his claim, so that 
the RO could attempt to obtain this additional evidence for 
him, and to submit any relevant evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  In fact, 
the veteran specified in May 2004 that he had no additional 
evidence to submit in support of his claim.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.  However, the Court 
also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.  

In the present case, the relevant issues were initially 
adjudicated by the RO in March 1997, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated by the RO in October 2004 after the final 
VCAA letter was issued in March 2004.  There is no indication 
or reason to believe that the ultimate decision of the RO on 
the merits of these claims would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claims following 
compliance with the notice requirements of the VCAA and the 
implementing regulations. Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


II.  Factual Background

Pre-service medical records for purposes of becoming 
qualified for advanced Army ROTC reflect clinical findings of 
systolic murmur and labile blood pressure, no demonstrable 
disease.  The veteran also underwent a cardiac evaluation and 
blood pressure testing in January 1961 prior to his period of 
active duty, in connection with qualification for advanced 
ROTC training.  Results of that evaluation were suggestive of 
early left ventricular hypertrophy, but which also may have 
been due to the veteran's build.  The examiner's impression 
was that the veteran had no organic heart disease, but that 
the veteran did have labile vascular hypertension, which was 
probably associated with the anxiety of the physical 
examination and which was not disqualifying.  The diagnosis 
was no demonstrable disease.  

Service medical records include an April 1964 medical report 
and opinion which reflects that the veteran did not have 
sustained hypertensive vascular disease, but did have a 
labile blood pressure.  

Service medical records show that the veteran was found to be 
medically qualified for appointment in the U.S. Army Reserves 
in July 1964, following a three-day recheck of his blood 
pressure.  

Service medical records at the time of separation in August 
1966 note that the veteran had a history of intermittent 
hypertension, which was asymptomatic.  A report of an 
electrocardiogram showed changes consistent with left 
ventricular hypertrophy.  

A VA hospital summary shows that the veteran was admitted in 
December 1966 for observation and examination.  It was 
reported that the veteran was known to have intermittent 
elevations of his blood pressure since he was 18 years old.  
It was noted that the veteran had considerable difficulty 
obtaining his Army commission and difficulty at the time of 
his service discharge due to occasional elevations of blood 
pressure.  The veteran's period of hospitalization was 
entirely benign and he had no complaints.  The discharge 
diagnosis was labile blood pressure, no disease found.  

A November 1971 medical record reflects that the veteran 
reported trouble with hypertension at entry into active 
service.  He stated that he had elevated blood pressure 
readings but once he became familiar with the individuals 
performing the readings, his hypertension disappeared.  It 
was noted that he had no cardiac symptoms and no 
palpitations, orthopnea or ankle edema.  

A June 1996 private medical record reflects diagnostic 
impressions of hypertensive cardiomyopathy with severe left 
ventricular systolic dysfunction; infarction secondary to 
embolic occlusion of the distal posterior descending branch 
of the right coronary artery, and chronic atrial 
fibrillation.  

A January 1997 private medical record notes that the veteran 
was treated for severe cardiomyopathy.  His blood pressure 
reading was 130/88.  The examiner opined that stress was 
definitely an adverse factor in his health.  

A May 1998 private medical statement reflects that the 
examiner reviewed the veteran's medical records.  The 
examiner opined that the veteran developed significant 
hypertension while he was in the military service.  The 
examiner maintained that hypertension became more sustained 
and he did require medication shortly after leaving service.  
This ultimately led to cardiomyopathy, atrial fibrillation, 
continued elevation of his blood pressure, and a transitory 
cerebral embolus.  The examiner indicated that the veteran's 
hypertension began or was at least markedly exacerbated  by 
his military service.  

On VA examination in March 2000, the examiner indicated that 
the veteran had labile hypertension.  It was noted that the 
diagnosis was not presently used too much but that it was 
characterized by intermittent elevation of blood pressure 
readings.  The veteran related that he had a stroke in 1996 
with a coronary catheriterzation which showed an artery 
block.  The diagnosis included arterial hypertension and 
cardiomyopathy with the ability to exert 6 metabolic 
equivalents.  The examiner indicated that the veteran's heart 
disease was secondary to labile hypertension which existed 
prior to service.  The examiner stated that any progression 
was a natural progression.  

A June 2000 private medical opinion notes that prior to the 
veteran's period of active duty the diagnosis was labile 
blood pressure, no demonstrable disease.  The examiner stated 
at that time, the veteran was allowed into military service.  
The examiner maintained that labile hypertension referred to 
persons who under stress may develop a temporary rise in 
blood pressure but there is no reference to sustained 
hypertension or to any elevation of diastolic pressure.  The 
doctor stated that he believed that the veteran developed 
true hypertension while in the service and in fact, on 
hospital discharge, the diagnosis was essential hypertension.  
It was also noted that the veteran developed left ventricular 
hypertrophy which was the result of high blood pressure.  The 
examiner felt that if the veteran was considered to have a 
blood pressure problem prior to active service, then it was 
certainly aggravated during service.  It was noted that the 
veteran had no documentation of active disease prior to 
induction but a great deal of documentation of abnormal blood 
pressure at the time of discharge.  The doctor noted his 
specific disagreement with the opinion offered by the March 
2000 VA examiner regarding the veteran's cardiovascular 
disability.  

On VA examination in March 2003, it was noted that the 
veteran continued to be treated for hypertensive 
cardiomyopathy with systolic ventricular dysfunction and 
atrial fibrillation.  The examiner noted that prior to 
entrance into active service, the veteran had a diagnosis of 
labile hypertension with no evidence of heart disease.  The 
veteran was not treated at that time and allowed to go on to 
active duty.  It was noted that on service discharge, the 
veteran also had elevated blood pressure readings.  The 
diagnosis on service discharge was essential hypertension.  
The examiner noted that the veteran's situation was 
essentially unchanged from his status pre-service.  The 
examiner noted that his medical situation did not change 
while on active duty.  It was also noted that during the 1967 
hospitalization, after extensive cardiovascular evaluation, 
no diagnosis of essential hypertension or of any heart 
disease was made.  The current diagnostic assessment was 
essential hypertension and hypertensive cardiomyopathy 
secondary to essential hypertension.  

The examiner stated that the veteran's situation of labile 
intermittent hypertension pre-existed his active duty.  The 
examiner opined that the veteran's present problems were the 
result of problems that he had pre-service and during service 
when he had labile hypertension; however, such problems 
represented a natural progression of the disease process and 
were not worsened or aggravated by his active military 
service.  The examiner indicated that the veteran would have 
developed such problems regardless of whether he had been in 
the military or not.  


III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  

Where a veteran served for at least 90 days during a period 
of war, and manifests hypertension, organic heart disease, 
malignant tumors, or sensorineural hearing loss to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a)).  Only competent medical evidence can adequately 
address the medical question of whether a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. §3.306 
(1996); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In this case, pre-service medical records essentially reflect 
findings of labile blood pressure with no demonstrable 
disease.  Further evaluation at the time of his entrance into 
active duty reveals labile blood pressure.  At that time of 
his service separation, a history of intermittent 
hypertension, which was asymptomatic was noted.  Moreover, VA 
hospital records dated shortly after his service discharge 
also noted labile blood pressure with no disease found.  
Thus, there is clear and unmistakable evidence that labile 
hypertension  pre-existed his active military service, and 
the veteran does not contend otherwise at this time.  There 
is no indication in service medical records that the pre-
existing labile hypertension increased in severity during 
service.  

The Board notes the private medical opinions dated in May 
1998, and June 2000 which in essence, maintain that the 
veteran's hypertension was aggravated by active service.  In 
this regard, the 1998 opinion states that the veteran 
developed hypertension during active service or that the 
disorder was markedly exacerbated by military service.  The 
June 2000 opinion similarly maintains that the veteran 
developed "true hypertension" during service but that any 
previously existing blood pressure problem was aggravated 
during service.  The examiner supported his conclusion by 
indicating that there was no pre-service documentation of 
abnormal blood pressure readings.  However, a thorough review 
of the veteran's pre-service medical records clearly shows 
that he was diagnosed with labile blood pressure with no 
disease clinically found.  Moreover, records during his 
period of active duty, which were the result of even more 
extensive evaluation, noted no disease and only labile blood 
pressure.  Thus, the competent clinical evidence prior to 
service as well as during active service clearly contradicts 
the premise offered by the private medical doctor.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference, and the courts have provided 
guidance for weighing medical evidence.  They have held, for 
example that a medical opinion, unsupported by clinical 
evidence, is inadequate.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  

The Board notes that the medical conclusions offered by VA 
examiners in March 2000 and March 2003 specifically found 
that any labile blood pressure found prior to service or 
during service represented a natural progression of the 
disease process and were not worsened or aggravated by active 
duty.  The March 2003 VA examiner noted that the veteran's 
medical situation did not actually change while he was on 
active duty.  Moreover, extensive cardiovascular evaluation 
immediately after his service discharge failed to reflect a 
diagnosis of essential hypertension or any cardiovascular 
disease.  

Thus, based upon a review of all of the relevant medical 
evidence of record, including the pre-service records, 
service medical records, and especially medical opinions 
offered in connection with the claim, the Board has concluded 
that the pre-existing labile blood pressure underwent no 
permanent increase in severity during or as a result of 
service.  Accordingly, the appeal is denied.  


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


